UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 19, 2011 NEW YORK COMMUNITY BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 1-31565 06-1377322 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 615 Merrick Avenue, Westbury, New York 11590 (Address of principal executive offices) (516) 683-4100 (Registrant's telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CURRENT REPORT ON FORM 8-K ITEM 2.02: Results of Operations and Financial Condition On October 19, 2011, New York Community Bancorp, Inc. (the "Company") issued a press release reporting its financial results for the three and nine months ended September 30, 2011.A copy of the press release is attached as Exhibit 99.1 to this report. ITEM 7.01: Regulation FD Disclosure On October 19, 2011, the Company announced that its Board of Directors declared a $0.25 per share dividend, payable on November 17, 2011 to shareholders of record as of November 7, 2011.The announcement was included as part of the press release issued by the Company on October 19th and is incorporated into this Item 7.01 by reference to Exhibit 99.1 (but only with respect to the information contained in Exhibit 99.1 regarding the announcement of the dividend declaration, and not with respect to any information furnished under Item 2.02 of this Form 8-K.) ITEM 9.01: Financial Statements and Exhibits (d) Attached as Exhibit 99.1 is the press release issued by the Company on October 19, 2011, reporting its financial results for the three and nine months ended September 30, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 19, 2011 NEW YORK COMMUNITY BANCORP, INC. /s/ Ilene A. Angarola Ilene A. Angarola Executive Vice President and Director, Investor Relations and Corporate Communications EXHIBIT INDEX Exhibit Number Description Exhibit 99.1 Press release issued by the Company on October 19, 2011.
